J-S07036-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ERIC W. LOMAX                          :
                                        :
                   Appellant            :   No. 908 WDA 2021

       Appeal from the Judgment of Sentence Entered June 30, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0001531-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ERIC W. LOMAX                          :
                                        :
                   Appellant            :   No. 909 WDA 2021

       Appeal from the Judgment of Sentence Entered June 30, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0001596-2019

 COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
 ERIC WAYNE LOMAX JR.                   :
                                        :
                   Appellant            :   No. 910 WDA 2021

       Appeal from the Judgment of Sentence Entered June 30, 2020
  In the Court of Common Pleas of Erie County Criminal Division at No(s):
                         CP-25-CR-0000683-2015
J-S07036-22


BEFORE: OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: APRIL 21, 2022

        Eric Wayne Lomax, Jr. (Lomax) appeals the judgments of sentence and

the revocation of probation sentence entered on June 30, 2020, by the Court

of Common Pleas of Erie County (trial court) in the three above-captioned

cases. These sentences were all made consecutive and within the standard

statutory ranges. In this appeal, Lomax contends that the trial court cut short

his right to allocution, resulting in manifestly excessive and unreasonable

sentences. We affirm.

                                               I.

        The trial court has summarized the relevant case facts and procedural

history as follows:

        At Erie County Docket No. 683 of 2015, [Lomax] entered a
        guilty plea to Unlawful Delivery (Heroin) in May, 2015, and he was
        originally sentenced on June 15, 2015 to a period of incarceration
        followed by probation. As relevant to this appeal, on June 30,
        2020, [Lomax’s] probation at this docket was revoked for
        the second time and he was re-sentenced to 15 months to
        30 months of incarceration.

        At Erie County Docket No. 1531 of 2019, on January 6, 2020,
        [Lomax] entered a negotiated guilty plea to Count Two, Firearms
        Not To Be Carried Without a License (loaded firearm). The
        conviction arose from [Lomax’s] actions in carrying a loaded
        firearm at a Country Fair convenience store in Erie, Pennsylvania
        on or about May 1, 2019. The remaining charges were nolle
        prossed. As relevant to this appeal, on June 30, 2020, [Lomax]
        was sentenced to 42 months to 84 months of incarceration,
        consecutive to the revocation sentence imposed at No. 683
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-S07036-22


      of 2015.      The sentence was in the standard range of the
      guidelines.

      At Erie County Docket No. 1596 of 2019, on January 6, 2020,
      [Lomax] entered a negotiated guilty plea to Count Three, Firearms
      Not To Be Carried Without a License; Count Eight, which was
      amended to Conspiracy to commit Burglary; and Count Eleven,
      Intimidation of Witnesses or Victims, which was amended to a
      first-degree misdemeanor. The convictions arose from [Lomax’s]
      actions in brandishing a handgun and forcibly entering a residence
      in Erie, Pennsylvania, removing, inter alia, a debit card and/or
      jewelry and/or cellular phones and threatening to kill the victims
      and/or their families. The remaining charges were nolle prossed.

      As relevant to this appeal, on June 30, 2020, [Lomax] was
      sentenced at Count Three, Firearms Not To Be Carried
      Without a License, to 24 months to 48 months of
      incarceration, consecutive to the sentence imposed at
      Count Two of No. 1591 of 2019. [Lomax] was sentenced at
      Count Eight, Conspiracy to Commit Burglary, to 27 months
      to 54 months of incarceration, followed by 6 years of
      probation, concurrent with Count Three at No. 1596 of
      2019. At Count Eleven, the intimidation charge, [Lomax]
      was sentenced to 12 months to 24 months of incarceration,
      concurrent with Count Three at No. 1596 of 2019. These
      sentences imposed at No. 1596 of 2019 were standard-range
      sentences.

Trial Court Opinion, 10/6/2021, at 2-3 (headings and footnotes omitted,

emphases added).

      After he was sentenced in the above three matters, Lomax sought to file

post-sentence motions and a motion for reconsideration. However, Lomax’s

counsel immediately filed notices of appeal before the post-sentence motions

were filed. The appeals were later dismissed on January 27, 2021, because

counsel had not filed any appellate briefing.     The trial court then granted

Lomax post-conviction relief, allowing him to file direct appeals as to his three


                                      -3-
J-S07036-22


sentences, nunc pro tunc. Lomax was then appointed appellate counsel, and

after timely filing his appeals, he raised a single claim in his brief:

      Did the trial court err in handing down sentences for this case that
      were manifestly excessive and clearly unreasonable, when the
      court did not allow [Lomax] to fully speak on his own behalf at
      sentencing?

Appellant’s Brief, at 2. The Commonwealth has not filed a brief in response.

                                        II.

      Lomax’s central contention is that the trial court imposed a manifestly

excessive and unreasonable sentence in his three cases, and that the merit of

this claim is evidenced by the fact that the trial court denied Lomax the right

of allocution at the sentencing, precluding consideration of relevant sentencing

factors. Because Lomax raises an issue concerning a discretionary aspect of

his sentence, he must invoke this Court’s jurisdiction to consider the merits of

his claim by satisfying the following requirements:

      (1) filing a timely notice of appeal; (2) properly preserving the
      issue at sentencing or in a motion to reconsider and modify the
      sentence; (3) complying with Pa.R.A.P. 2119(f), which requires a
      separate section of the brief setting forth “a concise statement of
      the reasons relied upon for allowance of appeal with respect to the
      discretionary aspects of a sentence[;]” and (4) presenting a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code[.]

Commonwealth v. Akhmedov, 216 A.3d 307, 328 (Pa. Super. 2019)

(quoting Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super.

2018) (internal citations omitted)). If all four of these elements are met, then




                                       -4-
J-S07036-22


this Court may review the merit of the claim under an abuse of discretion

standard. See Akhmedov., 216 A.3d at 328-29.1

       In order to demonstrate that a substantial question has been raised, an

appellant must state (1) where his or her sentence falls in conjunction with

the Sentencing Guidelines; (2) the Sentencing Code provision that has been

violated; (3) the fundamental norm that the sentence ran afoul of; and (4)

how the sentence violated that norm. See Commonwealth v. Naranjo, 53

A.3d 66, 72 (Pa. Super. 2012); Commonwealth v. Maneval, 688 A.2d 1198,

1200 (Pa. Super. 1997) (same); see also 42 Pa.C.S. § 9781(c) (permitting

appellate review of sentences imposed unreasonably or in violation of

statutory guidelines).

       In the present case, Lomax has substantially complied with the above

elements for raising a substantial question as to the discretionary aspects of

his sentences. He has filed a timely notice of appeal and a post-sentence

motion seeking a modification of his sentences. See Appellant's Brief, at 10-

11. His brief contains a separate section in compliance with Pa.R.A.P. 2219(f)




____________________________________________


1 “[A] sentence will not be disturbed on appeal absent a manifest abuse of
discretion.” Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super.
2014) (citation omitted). In the context of sentencing, “an abuse of discretion
is not shown merely by an error in judgment. Rather, the appellant must
establish, by reference to the record, that the sentencing court ignored or
misapplied the law, exercised its judgment for reasons of partiality, prejudice,
bias or ill will, or arrived at a manifestly unreasonable decision.” Id.


                                           -5-
J-S07036-22


detailing the fundamental sentencing norm he claims was violated. He has

also identified a substantial question.2

       Turning now to the merits, we consider Lomax’s claim that the trial court

imposed a manifestly excessive and unreasonable sentence, as evidenced by

his right to allocution being improperly curtailed.3 Contrary to what Lomax

asserts, the record establishes that he received an opportunity to address the

trial court in writing and verbally in open court4 prior to sentencing:

       [Trial Court]: I understand. We will be fair amongst all the
       codefendants here. All right, sir, taking into account what has
       been said by you and both counsel and our state parole agent —

       [Defense Counsel]: Your Honor, he hasn’t had a chance —

       [Trial Court]: I’m sorry. Oh, I read the letter. Anything you would
       like to add in furtherance of that, sir?



____________________________________________


2 Lomax appears to assert that by cutting short the right to allocution, the trial
court was unable to consider potentially relevant or mandatory considerations
that he would have raised at the sentencing hearing. Such a claim involves a
substantial question concerning discretionary aspects of the sentence. See
e.g., Commonwealth v. Roden, 730 A.2d 995, 996-97 (Pa. Super. 1999)
(substantial question raised where defendant asserted that the trial court
failed to consider mandatory sentencing factors).

3 The right to allocution is guaranteed by Pa.R.Crim. P. 704(C)(1), which
provides that, “at the time of sentencing, the judge shall afford the defendant
the opportunity to present information and argument relative to sentencing.”
Moreover, under 42 Pa.C.S. § 9752(a)(2), a defendant has the “right to make
a statement” before sentencing, and “as soon as practicable after the
determination of guilt[.]”

4The proceedings were conducted remotely by video due to health and safety
measures related to the COVID-19 outbreak.


                                           -6-
J-S07036-22


     [Lomax]: My apologies. You got my letter. I just want to
     apologize additionally.

     [Trial Court]: You know, I did read your letter, and you
     sound very sincere, but I don’t know why you don’t think
     of these things before you commit these dastardly crimes.
     I mean, your record is atrocious.

     [Lomax]: I understand, Your Honor.

     [Trial Court]: I mean, your record tells me who you are.

     [Lomax]: It’s not who I am though.            The circumstances,
     everything — I don’t want to make excuses, but I know I made
     those errors and faults and decisions. I just want to apologize.
     Like [defense counsel] said, I don’t want to go away and not have
     a chance to be able to come back and do good. I’m better than
     this.

     [Trial Court]: I have no doubt you could do good if you wanted to,
     but that’s not what we have in front of us. So once again, I am
     taking into account the statements of both counsel, the
     statement of the state parole agent, the statement of the
     defendant as well as the well-written letter that he did
     send to me that I did get this morning and did have a
     chance to read.

     I’m also taking into account the pre-sentence investigation report,
     ... and it’s almost hard for me to believe that after the time you
     served in the state pen and being on probation as you were that
     you would get yourself mixed up with this kind of thing. It just
     baffles me that the state prison time you did wasn’t miserable
     enough for you to decide you were going to come out and be a
     decent citizen. I’m also taking into account — what's that?

     [Lomax]: It was. I just - I want to go home. I wasn’t myself after
     losing my mom.

     [Trial Court]: I’m having a hard time hearing him.

     [Prosecutor]: He said he wasn’t himself anymore after losing his
     mom.

     [Trial Court]: Well, Yeah.

                                    -7-
J-S07036-22



      [Lomax]: I became somebody that I wasn’t.

      The Court: I--.

      [Defense Counsel]: He said he became somebody that he wasn’t.
      Again, the death of his mother — losing his mother set him on
      another tailspin.

      [Trial Court]: Tell you what, Lomax, we all lose our mothers
      sometime. You have to be able to deal with it, all right? And one
      way is not to go out and get guns and threaten others in our
      community.

Sentencing Transcript, 6/20/2020, at pp. 13-16 (emphasis added).

      In sum, Lomax sent a letter to the trial court which the trial court read.

At the sentencing hearing, the trial court allowed Lomax to elaborate on what

he had conveyed in the letter.    Lomax then apologized for his crimes and

explained that the loss of his mother had contributed to his criminal behavior.

As reflected by the transcript, the exchange between Lomax and the trial court

appeared to come to a natural conclusion.

      There is nothing in the record to suggest that Lomax had something

further to add or that he was otherwise dissatisfied with the length of

allocution. No objection appears on the record, nor any other indication that

Lomax had not yet finished addressing the trial court. Moreover, we find no

evidence in the record to support the contention that the trial court otherwise

failed to consider any statutorily mandated factors outlined in the Sentencing




                                     -8-
J-S07036-22


Code.5 Thus, Lomax’s appeal has no merit, and the judgments of sentence

must be upheld.

       Judgments of sentence affirmed.

       Judge Olson joins the memorandum.

       Judge Sullivan concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/21/2022




____________________________________________


5   When imposing sentence, the trial court must consider, inter alia, “the
protection of the public, the gravity of the offense as it relates to the impact
on the life of the victim and on the community, and the rehabilitative needs
of the defendant.” 42 Pa.C.S. § 9721(b).

                                           -9-